Citation Nr: 1504500	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-26 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The decedent died in October 2009.  The appellant is his widow.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision (continued in November 2010) by the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Republic of the Philippines (which, in pertinent part, denied entitlement to non-service-connected pension and accrued benefits) and a March 2013 letter from the Manila RO (denying entitlement to non-service-connected burial benefits).  While the appellant initiated an appeal as to other claims denied in the October 2010 rating decision (e.g., service connection for the cause of death), she explicitly limited her substantive appeal to the issues listed above.  Accordingly, the additional claims are not before the Board for appellate consideration.

The issue of entitlement to burial benefits (other than non-service-connected burial benefits) has been raised by the record in the appellant's September 2012 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The decedent died in October 2009.

2.   In a November 1953 adjudication, the Service Department determined that the decedent served solely as a member of the Philippine Army; service in the Philippine Commonwealth Army, including the recognized guerrillas, is not qualifying service for non-service-connected death pension benefits. 

3.  The decedent is not alleged to have any claims for benefits pending or to have been service-connected for any disability at the time of his death.

4.  The decedent's remains were interred in October 2009; the appellant's application for burial benefits was received by VA in October 2012, more than two years after the interment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to non-service-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2014).

2.  The requirements for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2014).

3.  The criteria for payment of non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600 (b) and (c), 3.1601 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  With regard to the claims decided herein, the VCAA does not apply.  As explained below, these claims must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the claimed benefits.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Analysis

At the outset, the Board notes that the evidence of record indicates that, at one time, the appellant's deceased spouse was considered to have acquired military status as a member of the U.S. Army, granted through alleged service with the 14th Infantry Regiment (PA).  (See, e.g., letter dated December 17, 1951).  However, that status was revoked in a November 19, 1953, administrative determination, signed on behalf of William E. Bergin, Adjutant General of the U.S. Army, that the decedent's service was as a member of the Philippine Commonwealth Army.  [The Board notes that, as this determination was made by the service department, the Court's recent holding in Tagupa v. McDonald, --- Vet. App. ----, 2014 WL 4199213 (Aug. 26, 2014), is not applicable.]

Non-service-connected Death Pension Benefits

VA law provides that non-service-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA non-service-connected death pension benefits, in part, the claimant must be a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for non-service-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U. S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As noted above, the service department has certified that the decedent's military service consisted of service with the Philippine Commonwealth Army from December 1941 to June 1946.  It is neither shown, nor alleged, that the decedent had any additional active service.  Therefore, the Board finds that the appellant does not meet the basic eligibility requirements for non-service-connected death pension benefits because the decedent did not have qualifying service.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the decedent's service in the Philippine Commonwealth Army prior to July 1, 1946 is not qualifying service for non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise.  38 C.F.R. § 20.101.  The decedent's service qualified him to (potentially) receive compensation, dependency and indemnity compensation, and burial allowance, but did not qualify him or his surviving spouse to receive VA pension benefits.

[The Board notes that, while still alive, the decedent filed a claim for non-service-connected disability pension, which was denied because such benefit is not available to those who service was as a member of the Philippine Commonwealth Army.  That denial was upheld in a May 1990 Board decision and affirmed in a December 1991 memorandum decision by the U.S. Court of Veterans Appeals (now the Court of Appeals for Veterans Claims).]  

To the extent that the appellant's claim may be read as a request for re-certification of service, the Board notes that she has provided no evidence that would warrant such request.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  While she provided additional argument and evidence related to her (abandoned) claim for service connection for the decedent's cause of death (specifically, that he was a prisoner of war), and has stated that she believes the decedent's service with the Philippine Commonwealth Army should constitute "active duty service" for the purposes of her claims for benefits, she did not provide any evidence or argument that he had service other than with the Philippine Commonwealth Army or recognized guerillas.  Thus, remand for re-certification of service is not warranted with respect to the claim for non-service-connected pension benefits.

Because the law is dispositive on this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Accrued Benefits

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, he must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

In this case, the record does not indicate, nor is it alleged, that the decedent had a claim pending for benefits at the time of his death, nor were there any benefits due to him but unpaid prior to the last date of entitlement.  His request for a one-time payment from the Filipino Veterans Equity Compensation fund was granted during his lifetime (see August 2009 decision), and there is no allegation that funds were not received.  Furthermore, the appellant does not allege that there was a claim pending for benefits, or any benefits due but unpaid, and she expressly limited her September 2012 substantive appeal to the claims decided herein (i.e., she did not perfect her appeal as regards her claim of service connection for the cause of the decedent's death).  Rather, the appellant's (remaining) argument in favor of accrued benefits (after her claim for service connection for the cause of the decedent's death was abandoned) is premised on her conjecture that he would have applied for pension benefits while he was still alive.  Such conjecture on her part does not constitute a claim pending at the time of the decedent's death.  Furthermore, as noted above, the decedent did file a claim for non-service-connected pension benefits during his lifetime, but that claim was denied and the denial ultimately affirmed by the Court.  

Consequently, the Board cannot find that there was a claim pending at the time of the decedent's death or evidence of unpaid benefits due.  Thus, there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue, and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Non-service-connected Burial Benefits

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  [A claim for service-connected burial expenses was referred to the AOJ in the introduction to this decision.]

The evidence shows the decedent died in October 2009 of non-service-connected disabilities and was interred the same month.  (See Death Certificate and October 2012 VA Form 21-530, Application for Burial Benefits).  The appellant filed a claim for burial benefits that was received by the RO in October 2012, three years after interment.  Given the appellant's own assertion that the decedent was buried in October 2009, three years prior to the date of receipt of her claim for burial benefits, her claim was not timely filed.

The Board acknowledges the appellant's contention that the delay in filing for non-service-connected burial benefits was the result of misinformation imparted by a VA employee.  However, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104.

The Board finds that because the appellant's application for non-service-connected burial benefits was not filed within two years after the interment of the decedent, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected burial benefits is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


